Case: 12-30147     Document: 00511996048         Page: 1     Date Filed: 09/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 21, 2012
                                     No. 12-30147
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ANTHONY G BAILEY,

                                                  Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:08-CV-70


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Anthony G. Bailey, Louisiana prisoner # 297843, appeals the district
court’s denial of his motion for leave to file yet another Federal Rule of Civil
Procedure 60(b) motion to vacate the final judgment dismissing his 28 U.S.C.
§ 2254 petition as time barred. Bailey seeks a certificate of appealability (COA)
as well as authorization to proceed in forma pauperis (IFP).
        Bailey has not demonstrated that the district court abused its discretion
by denying his motion for leave to file a Rule 60(b) motion. See Seven Elves, Inc.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30147    Document: 00511996048      Page: 2   Date Filed: 09/21/2012

                                  No. 12-30147
v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981). He has not shown that the
general order requiring him to request permission to file his pleading is
unconstitutional on its face or as applied to him, see Hersh v. U.S. ex rel.
Mukasey, 553 F.3d 743, 762 & n.23 (5th Cir. 2008), nor has he demonstrated that
the district court should have resolved his motion differently in light of Jimenez
v. Quarterman, 555 U.S. 113 (2009), see Hernandez v. Thaler, 630 F.3d 420, 430.
Accordingly, the judgment of the district court is AFFIRMED.
      To the extent that Bailey is required to obtain a COA, see Ochoa Canales
v. Quarterman, 507 F.3d 884, 887-88 (5th Cir. 2007), his request is DENIED, as
he has not made a “substantial showing of the denial of a constitutional right.”
28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483 (2000). Bailey’s
motion to proceed IFP is likewise DENIED. Finally, we CAUTION Bailey that
future repetitive and frivolous filings may result in the imposition of sanctions,
including dismissal, monetary sanctions, and restrictions on his ability to file
pleadings in this court or any court subject to this court’s jurisdiction.




                                        2